 In the Matter Of INTERNATIONAL HARVESTER COMPANY (ROCK FALLSWORKS)andFEDERAL LABOR UNION No. 22647, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-2506SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 16, 1941On May 22, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.'Pursuant to the Direction of Elec-tion; an election by secret ballot was conducted on June 18, 1941,under the direction and supervision of the Regional Director for theThirteenthRegion (Chicago, Illinois).On August 9, 1941, theBoard issued a Supplemental Decision and Direction.2On August18, 1941, Federal Labor Union No. 22647 filed a motion to reconsider.The motion is hereby denied.Pursuant to the Supplemental De-cision and Direction, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties a Supplemental Election Report.No objections to the.conduct of the ballot or the Supplemental Election Report have beenfiled by any of the parties.As to the balloting and its results, The Regional Director reportedas follows :Total number of ballots cast________________________________ 208Total number on eligibility list ------------------------------ 203Total number of void ballots_______________________________0Total number of blank ballots -------------------------------0Total number of valid ballots cast___________________________ 204Total number of ballots cast for Local 22647__________________ 100Total number of ballots cast for the F. E., W. 0. C---------- 103Total number of ballots cast for neither______________________1132 N. L. R B. 33.2 34 N.L. R B. 106.35 N. L. R B, No. 99.445 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Local 111, Farm Equipment WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority ofall production and maintenance employees at the Rock Falls Worksof International Harvester Company, Rock Falls, Illinois, excludingsalaried employees, supervisory employees on hourly rates abovethe rank of working group leaders, factory clerical employees, officeclerical employees, indentured apprentices, progressive executive stu-dents, fire and watch employees (except production and maintenanceemployees who act as volunteer firemen), and temporary employees,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the'Act, Local 111, Farm Equip-ment Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.